t c memo united_states tax_court alvin sheldon kanofsky petitioner v commissioner of internal revenue respondent docket no 21821-13l filed date alvin sheldon kanofsky pro_se shari a salu for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_intent_to_levy the all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and continued irs has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that its determination to sustain the collection action was proper as a matter of law we agree and accordingly will grant the motion having concluded that petitioner’s position in this case is frivo- lous and that he instituted these proceedings primarily for delay we will also im- pose upon him under sec_6673 a penalty of dollar_figure background the following facts are derived from the parties’ pleadings and motion pa- pers including attached affidavits and exhibits petitioner resided in pennsylvania when he filed his petition on date the irs timely issued notices of deficiency for and and petitioner timely petitioned this court following a trial the court issued a bench opinion sustaining in full the deficiencies and additions to tax determined by the irs kanofsky v commissioner docket no date a decision consistent with that opinion was issued on date the court_of_appeals for the third circuit affirmed that decision 520_fedappx_95 3d cir and the supreme court continued procedure denied certiorari and petitioner’s subsequent petition for rehearing kanofsky v commissioner 134_sct_802 134_sct_1367 petitioner did not post a bond_to_stay_assessment_and_collection see sec_7485 in an effort to collect the assessed tax on date the irs sent him a final notice_of_intent_to_levy and notice of your right to a hearing and he timely requested a cdp hearing in his request he did not indicate any desire for a collection alternative and stated as his reason for disagreeing with the levy still in litigation working on reducing amounts on date a settlement officer so from the irs appeals_office sent petitioner a letter scheduling a telephone cdp hearing for date this letter explained that if petitioner desired a collection alternative he would need to supply a completed form 433-a collection information statement for wage earners and self employed individuals together with supporting financial data the letter also noted that petitioner would need to bring himself into compli- ance with his federal tax obligations by filing signed returns for petitioner submitted no documentation to the so during the next month and did not call in for the scheduled cdp hearing the so telephoned him shortly after the appointed time on date but he did not answer the call he did not contact the so by telephone or otherwise to reschedule the hearing or to request additional time to supply documents the so accordingly closed the case and on date the irs issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the levy petitioner timely sought review in this court and on date the irs filed a motion for summary_judgment petitioner responded to this motion on date contending among other things that the so abused her dis- cretion because the case was still under consideration in the higher courts as well as petitioner being continually under pressure from the community and continu- ally subjected to fraud and corruption he contends that there are numerous dis- puted issues of fact including the blockage of the tax exempt status of jewish non-profit groups and the republican pac support groups and he asserts that the flare up of the isis groups in the middle east and the israeli-gaza and ukranian-russian conflicts may have a bearing on the prosecution of this case he asserts that he should be immune from any penalty for taking frivolous posi- tions because he has continued to be subjected to fraudulent and corrupt actions by the community in a concerted effort to block his business activities and because he is one of the major whistleblowers in the country discussion a summary_judgment and standard of review the purpose of summary_judgment is to expedite litigation and avoid un- necessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genu- ine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir where the moving party properly makes and supports a mo- tion for summary_judgment an adverse_party may not rest upon the mere allega- tions or denials of such party’s pleading but must set forth specific facts by affi- davit or otherwise showing that there is a genuine dispute for trial rule d petitioner’s response to the motion for summary_judgment alleges no colorable dispute as to any material fact and we conclude that this case may be adjudicated summarily sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is at issue the court reviews the irs’ determination de novo 114_tc_176 where the underlying liability is not properly at issue the court reviews the irs’ determination for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may contest at a cdp hearing the existence or amount of his underlying tax_liability only if he did not receive a notice_of_deficiency for the tax_year in question or otherwise have a prior opportunity to dispute it see sec_6330 petitioner not only received notices of deficiency for and he litigated his liabilities for those years unsuccessfully all the way to the supreme court our decision in that case is now final see sec_7481 be- cause petitioner had a prior opportunity to dispute and did dispute his underlying tax_liabilities for and he was barred from contesting those liabilities in the cdp hearing and is likewise barred from contesting those liabilities here we therefore review the so’s decision for abuse_of_discretion only b abuse_of_discretion we consider whether in the course of making his determination the so properly verified that the requirements of any applicable law or administrative procedure were met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 it is clear from our review of the record that the so conducted a thorough review of the transcripts of petitioner’s account and verified that the requirements of applicable law and administrative procedure were followed the so properly balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that the collection action be no more intrusive than necessary petitioner did not raise any valid challenge to the appropriateness of the proposed collection action indeed he declined to submit any documents and refused to participate in the cdp hearing that the irs offered him a settlement officer does not abuse her discretion when she declines to consider collection alternatives under these circumstances see eg lance v commissioner tcmemo_2009_129 shanley v commissioner tcmemo_2009_17 finding no abuse_of_discretion when irs issued notice_of_determination upon the taxpayer’s failure to provide requested documentation within days c sec_6673 penalty in his motion for summary_judgment respondent asks the court to impose a penalty on petitioner under sec_6673 that section authorizes this court to require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure if it appears that the taxpayer has instituted or maintained proceedings primarily for delay or the taxpayer’s position is frivolous or groundless the purpose of sec_6673 is to compel taxpayers to conform their conduct to settled tax principles and to deter the waste of judicial resources see 791_f2d_68 7th cir salzer v commissioner tcmemo_2014_188 petitioner is no stranger to this court he has been warned in prior proceed- ings that his conduct would subject him to penalty if he continued to repeat the same litany about fraud corruption and whistleblowing that he recites in this case and has recited almost verbatim previously during the trial of his and tax_liabilities the collection of which is at issue here the court explicitly warned petitioner that his assertion of frivolous positions risked the imposition of a sig- nificant penalty the court_of_appeals for the third circuit has previously warned petitioner that his arguments based on obstruction of justice corruption and fraud committed by public figures in pennsylvania and new jersey as well as his alleged extensive whisteblower activity are not relevant and do not advance his cause 424_fedappx_189 3d cir per curiam aff’g tcmemo_2010_46 in kanofsky v commissioner tcmemo_2014_153 which involved re- spondent’s efforts to collect petitioner’s assessed tax_liabilities for we reviewed his extensive record of litigation in this court and concluded as follows petitioner has abused the judicial process and delayed collection of his unpaid tax_liabilities petitioner is a well-educated individual who admits that he understood cautions and warnings given by this court yet he continues to reiterate the same irrelevant and groundless arguments he has wasted the time and resources of both respondent and this court id at we concluded that a penalty under sec_6673 was amply justified and required petitioner to pay a penalty of dollar_figure we warn ed petitioner again that we will consider imposing additional penalties if he returns and continues to raise irrelevant frivolous and groundless arguments or institutes or maintains further proceedings in this court to delay the payment of federal_income_tax lawfully assessed against him id at that warning was issued on date in responding to the instant mo- tion for summary_judgment on date petitioner nevertheless repeated the same tiresome series of groundless and irrelevant arguments we find once again that petitioner’s arguments are frivolous and that he has instituted this case for the sole purpose of delaying the collection of his federal tax_liabilities true to our word we will accordingly require that he pay to the united_states a penalty under sec_6673 this time in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
